DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. Claims 1, 6-7, 10, 12, 15, 17, and 19 are newly amended, Claims 21-23 are newly added, and Claims 8, 16, and 18 are newly canceled. Applicant’s amendments to the Claims have overcome every Drawing, Specification, and Claim objection as previously set forth in the Final Office Action mailed 12/27/2021
Claim Objections
Claim 9 is objected to because of the following informalities: “at least one indentation from the one or more indentations on the proximal surface of the mid-board” should read “at least one indentation from the one or more indentations on the mid-board.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial” in claims 19 and 21 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the specification or drawings how large or small a “substantial part” or a “substantial portion” is referring to. For purposes of examination, substantial is being interpreted as more than half.
Claim 20 depends from Claim 19 and is likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro (US 5699627).
Regarding Claim 12, Castro teaches a shoe (fig. 1), comprising: an outsole (50), an insole (20), a first layer (31) of a first material disposed between the outsole (50) and the insole (20) (fig. 1 shows the first layer obviously being made of a first material and being disposed between the outsole (50) and the insole (20)), a second layer (33) of a second material disposed between the first layer (31) and the outsole (50) (fig. 1 shows the second layer obviously made of a second material and being disposed  between the first layer (31) and outsole (50)), and a mid-board (38) disposed between the second layer (33) and the outsole (50), the second layer (33) configured to provide restorative forces to correct deformations on the first layer (31) by transitioning a deformed portion of the first layer towards a state prior to the deformation (col. 4 ll. 17-20, “intersole 33, placed under the oversole 31 provided with flexure lines 34, consisting of fine cut lines just on the area below where the foot bends when taking a step,” wherein as the second layer is elastic and bends, it would provide restorative forces to correct deformations on the first layer to transition a deformed portion of the first layer to a state prior to deformation, as when the foot is removed from the ground after taking the step, the flexure lines would allow the second layer to return to its original state, therein also returning the first layer to its original state), at least one of the first layer or the second layer including a portion having at least one of a thickness or a density different from the remaining of the first layer or the second layer, respectively (fig. 1 shows a portion (32) of the first layer next to a remaining portion of the first layer (31), the second portion being a through hole and therefore having a thickness of zero, which differs from the thickness of the remaining portion which is greater than zero).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 13, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 5699627) in view of Polcek (US 7526880).
Regarding Claim 1, Castro teaches shoe (fig. 1), comprising: an outsole (50), an insole (20) having an insole lining (24), a first layer (31) of a first material disposed between the outsole (50) and the insole (20) (fig. 1 shows the first layer obviously being made of a first material and being disposed between the outsole (50) and the insole (20)), a second layer (33) of a second material disposed between the first layer (31) and the outsole (50) (fig. 1 shows the second layer obviously made of a second material and being disposed between the first layer (31) and outsole (50)), and a mid-board (38) disposed between the second layer (33) and the outsole (50) (fig. 1 shows the midboard between the second layer (33) and the outsole (50)), the second layer (33) extending over a distal surface of at least a toe portion of the first layer (31) (fig. 1 shows the second layer (33) positioned such that it extends over an entire distal surface of the first layer (31) including the toe portion), and configured to provide restorative forces to correct deformations on the first layer, the restorative forces configured to transition a deformed portion of the first layer towards a state prior to the deformation (col. 4 ll. 17-20, “intersole 33, placed under the oversole 31 provided with flexure lines 34, consisting of fine cut lines just on the area below where the foot bends when taking a step,” wherein as the second layer is elastic and bends, it would obviously provide restorative forces to correct deformations on the first layer to transition a deformed portion of the first layer to a state prior to deformation, as when the foot is removed from the ground after taking the step, the flexure lines would allow the second layer to return to its original state, therein also returning the first layer to its original state), and the insole lining (24) covering an upper portion of the insole (20) (col. 3 ll. 58-60, “adhered to the upper surface of the elastomeric insole 20 there is an over insole 24”).
Castro does not teach the insole lining extending beyond an edge of the insole, first layer, and second layer, such that an end portion of the insole lining is disposed between and fixedly secured to at least one of the second layer or the outsole.
Attention is drawn to Polcek which teaches an analogous article of footwear. Polcek teaches a shoe (50), comprising: an outsole (18), an insole (40) having an insole lining (42), a first layer of a first material (24) disposed between the outsole and the insole (Fig. 14 shows the first layer (24) disposed between the outsole (18) and the insole (40)), a second layer of a second material (36) disposed between the first layer and the outsole (Fig. 14 shoes the second layer disposed between the first layer (24) and the outsole (18)), the insole lining (42) covering an upper portion of the insole (40), and extending beyond an edge of the insole (40), first layer (24), and second layer (36) (col. 6 Il. 3-5, “the insole cover 42 tracks the shape and is slightly larger than the size of the Texon [24] and top cushion [40] outer profile 26,” wherein the Texon is the first layer (24) and the top cushion (40) is the insole; Fig. 10 shows the insole lining (42) extending beyond the edge of the first (24) and second layers (36)), such that an end portion of the insole lining (42) is disposed between and fixedly secured to at least one of the second layer (36) or the outsole (18) (col. 6 Il. 5-8, “The covering is wrapped snugly around the edges of the Texon [24], top cushion [40] and tuck [36], and glued or otherwise secured in position on the bottom side of the Texon [24] and tuck [36]”; Fig. 11 shows the insole lining (42) secured to the second layer (36)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Polcek such that the insole lining extends beyond an edge of the insole, first layer, and second layer, such that an end portion of the insole lining is disposed between and fixedly secured to at least one of the second layer or the outsole so that the inner layers of the shoe are covered and secured and to provide a finished and aesthetically pleasing shoe (col. 5 Il. 67- col 6 Il. 2 “a covering 42 secured over what would otherwise be exposed portions of the Texon 24, the top cushion 40, and the tuck 36 in the finished shoe”; Col. 6 Il. 8-11 “the insole covering is typically made from leather, imitation leather, fabric, or other suitable shoe-covering material to obtain the desired fashion and appearance in the finished shoe”).
Regarding Claim 4, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Castro further teaches wherein the insole lining (24) has a porosity sufficient to allow fluid to pass therethrough (col. 3 ll. 67-col. 4 ll. 2, “the oversole 24 also includes a ventilation system consisting of multiple minute holes 27 being in airflow communication with the insole holes 21,” wherein air is a fluid).
Regarding Claim 13, Castro teaches all of the limitations of the shoe of Claim 12, as discussed in the rejections above. Castro further teaches wherein the insole (20) has an insole lining (24) with a porosity sufficient to permit fluids to pass through (col. 3 ll. 67-col. 4 ll. 2, “the oversole 24 also includes a ventilation system consisting of multiple minute holes 27 being in airflow communication with the insole holes 21,” wherein air is a fluid), the insole lining covering an upper portion of the insole (col. 3 ll. 58-60, “adhered to the upper surface of the elastomeric insole 20 there is an over insole 24”). 
Castro does not teach the insole lining extending beyond an edge of the insole, first layer, and second layer, such that an end portion of the insole lining is disposed between and fixedly secured to at least one of the second layer or the outsole.
Attention is drawn to Polcek which teaches an analogous article of footwear. Polcek teaches a shoe (50), comprising: an outsole (18), an insole (40) having an insole lining (42), a first layer of a first material (24) disposed between the outsole and the insole (Fig. 14 shows the first layer (24) disposed between the outsole (18) and the insole (40)), a second layer of a second material (36) disposed between the first layer and the outsole (Fig. 14 shoes the second layer disposed between the first layer (24) and the outsole (18)), the insole lining (42) covering an upper portion of the insole (40), and extending beyond an edge of the insole (40), first layer (24), and second layer (36) (col. 6 Il. 3-5, “the insole cover 42 tracks the shape and is slightly larger than the size of the Texon [24] and top cushion [40] outer profile 26,” wherein the Texon is the second layer (24) and the top cushion (40) is the insole; Fig. 10 shows the insole lining (42) extending beyond the edge of the first (24) and second layers (36)), such that an end portion of the insole lining (42) is disposed between and fixedly secured to at least one of the second layer (36) or the outsole (18) (col. 6 Il. 5-8, “The covering is wrapped snugly around the edges of the Texon [24], top cushion [40] and tuck [36], and glued or otherwise secured in position on the bottom side of the Texon [24] and tuck [36]”; Fig. 11 shows the insole lining (42) secured to the second layer (36)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Polcek such that the insole lining extends beyond an edge of the insole, first layer, and second layer, such that an end portion of the insole lining is disposed between and fixedly secured to at least one of the second layer or the outsole so that the inner layers of the shoe are covered and secured and to provide a finished and aesthetically pleasing shoe (Polcek col. 5 Il. 67-col 6 Il. 2 “a covering 42 secured over what would otherwise be exposed portions of the Texon 24, the top cushion 40, and the tuck 36 in the finished shoe”; Col. 6 Il. 8-11 “the insole covering is typically made from leather, imitation leather, fabric, or other suitable shoe-covering material to obtain the desired fashion and appearance in the finished shoe”).
Regarding Claim 19, Castro teaches a method of making a shoe, the method comprising: providing an insole (20) that extends over a substantial portion of a user's foot when in use (fig. 1 shows the insole positioned to extend over a substantial portion of the user’s foot when in use), a first layer (31) of a first material that extends over a substantial part of a distal surface of the insole (fig. 1 shows the second layer obviously made of a first material and extending over a substantial part of a distal surface of the insole (20)), and a second layer (33) of a second material that extends over substantial part of a distal surface of the first layer (fig. 1 shows the second layer obviously made of a second material and extending over a substantial part of a distal surface of the first layer), the second layer (33) configured to provide restorative forces to correct deformations on the first layer (31) by transitioning a deformed portion of the first layer towards a state prior to the deformation (col. 4 ll. 17-20, “intersole 33, placed under the oversole 31 provided with flexure lines 34, consisting of fine cut lines just on the area below where the foot bends when taking a step,” wherein as the second layer is elastic and bends, it would provide restorative forces to correct deformations on the first layer to transition a deformed portion of the first layer to a state prior to deformation, as when the foot is removed from the ground after taking the step, the flexure lines would allow the second layer to return to its original state, therein also returning the first layer to its original state); covering an upper portion of the insole with an insole lining (col. 3 ll. 58-60, “adhered to the upper surface of the elastomeric insole 20 there is an over insole 24”), the first layer or the second layer including a portion having at least one of a thickness or a density different from the remaining first layer or second layer, respectively (fig. 1 shows a portion (32) next to a remaining portion of the first layer (31), the second portion being a through hole and therefore having a thickness of zero, which differs from the thickness of the remaining portion which is greater than zero).
Castro does not teach wherein the insole lining extends beyond an edge of the insole, the first layer and the second layer; stretching the insole lining over a first side portion of the first layer and a second side portion of the second layer to form an overhanging end portion of the insole lining; disposing the end portion of the insole lining between the second layer and an outsole; and fixedly securing the insole lining to at least one of the second layer or the outsole.
Attention is drawn to Polcek which teaches an analogous article of footwear. Polcek teaches a shoe (50), comprising: an outsole (18), an insole (40) having an insole lining (42), a first layer of a first material (24), a second layer of a second material (36), the insole lining (42) covering an upper portion of the insole (40), and extending beyond an edge of the insole (40), (col. 6 Il. 3-5, “the insole cover 42 tracks the shape and is slightly larger than the size of the Texon [24] and top cushion [40] outer profile 26,” wherein the Texon is the first layer (24) and the top cushion (40) is the insole), the insole lining (42) extending over a first side portion of the first layer and a second side portion of the second layer to form an overhanging end portion (see annotated Fig.) (Fig. 10 shows the overhanging portion extending beyond a first side portion of the first layer of the first layer and a second side portion of the second layer (shown in fig. 10 being stacked on top of one another), fig. 11 shows the insole lining (42) being secured to an inner portion of the second layer (36), therein also extending over the first and second side portions of the first and second layers, respectively), such that the end portion of the insole lining (42) is disposed between and fixedly secured to at least one of the second layer (36) or the outsole (18) (col. 6 Il. 5-8, “The covering is wrapped snugly around the edges of the Texon [24], top cushion [40] and tuck [36], and glued or otherwise secured in position on the bottom side of the Texon [24] and tuck [36]”; Fig. 11 shows the insole lining (42) secured to the second layer (36)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Polcek such that the insole lining extends beyond an edge of the insole, first layer, and second layer, such that an end portion of the insole lining is disposed between and fixedly secured to at least one of the second layer or the outsole so that the inner layers of the shoe are covered and secured and to provide a finished and aesthetically pleasing shoe (col. 5 Il. 67-col 6 Il. 2 “a covering 42 secured over what would otherwise be exposed portions of the Texon 24, the top cushion 40, and the tuck 36 in the finished shoe”; Col. 6 Il. 8-11 “the insole covering is typically made from leather, imitation leather, fabric, or other suitable shoe-covering material to obtain the desired fashion and appearance in the finished shoe”). As modified Castro teaches all of the structural limitations of Claim 19 as cited above, the recited method steps such as “covering,” “fixedly securing,” “stretching,” and “disposing” would have obviously been practiced under normal making of the shoe. The method of making of the shoe as claimed is therefore not novel as the reference above have recited the claimed structure.
Regarding Claim 20, Castro teaches all of the limitations of the method of making of Claim 19, as discussed in the rejections above. Castro further teaches fusing the first layer (31) and the second layer (33) together, by applying compression, to form a fused layer (figs. 7 and 8 show the first and second layers having through holes (35, 39) that allow them to be fused together via compression exerted by a rod (62) and locknut (64)); and covering with an insole lining  (col. 3 ll. 58-60, “adhered to the upper surface of the elastomeric insole 20 there is an over insole 24”). Therefore, as modified Castro teaches all of the structural limitations of Claim 20 as cited, the recited method steps such as “sanding,” “fusing,” and “covering” would have obviously been practiced under normal making of the shoe. The method of making of the shoe as claimed are therefore not novel as the reference above have recited the claimed structure.
Regarding Claim 21, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Castro further teaches wherein the second layer (33) further extends over a substantial part of the distal surface of the first layer (31) (fig. 1 shows the second layer (33) positioned to extend over the entire distal surface of the first layer (31)).
Regarding Claim 22, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Castro further teaches wherein the second layer (33) extends over an entire distal surface of the first layer (31) (fig. 1 shows the second layer (33) positioned to extend over the entire distal surface of the first layer (31)).
Regarding Claim 23, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Castro further teaches wherein the second layer (33) extends over at least a heel portion of the distal surface of the first layer (31) (fig. 1 shows the second layer (33) positioned to extend over the entire distal surface of the first layer (31), including the heel portion).

    PNG
    media_image1.png
    585
    519
    media_image1.png
    Greyscale

Claim(s) 2-3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 5699627) in view of Polcek (US 7526880), and further in view of Singh et al. (US 2017/0079379).
Regarding Claim 2, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. 
Castro does not teach wherein the first material is made from memory foam including polyurethane.
Attention is drawn to Singh et al. which teaches an analogous article of footwear. Singh et al. teaches that memory foam including polyurethane is suitable for forming a first layer of a shoe (paragraph [0028], “the insole cushion 250 may be made of a combination of viscoelastic polyurethane foam, commonly referred to as memory foam, and sorbothane, a viscoelastic polymer”) and would only produce the typical results of providing comfort and support to the foot of the wearer (paragraph [0028], “the viscosity of memory foam allows the material to resist shear stress and strain when under pressure, while the elasticity provides a spring back property to provide support, holding the foot in compression. Together these properties provide comfort through gentle support optimized for a wider variety of foot shapes”).
Therefore, since the use of memory foam including polyurethane is known in the art for this intended use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Singh et al. such that the first material of the first layer is a memory foam including polyurethane, especially as Castro is silent in regards to the material type. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 3, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. 
Castro does not teach wherein the second material is made from a shock absorbing gel.
Attention is drawn to Singh et al. which teaches an analogous article of footwear. Singh et al. teaches that shock absorbing gel is suitable for forming a second layer of a shoe (paragraph [0034], “shank 120 may be made from a layered blend of polyether copolymer based thermoplastic polyurethane (TPU), sorbothane (Shore 50), and silicone gel (Shore 20), forming a multi-material composite that works to absorb some of the shock”) and would only produce the typical results of reducing shock and impact from heel to toe strike while walking (paragraph [0034], “a multi-material composite that works to absorb some of the shock moving from the feet to hips, thus reducing the impact from heel to toe strike during walking”).
Therefore, since the use of shock absorbing gel is known in the art for this intended use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Singh et al. such that the second material of the second layer is a shock absorbing gel, especially as Castro is silent in regards to the material type. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 14, Castro teaches all of the limitations of the shoe of Claim 12, as discussed in the rejections above. 
Castro does not teach wherein the first layer made from a foam including polyurethane.
Attention is drawn to Singh et al. which teaches an analogous article of footwear. Singh et al. teaches that a foam including polyurethane is suitable for forming a first layer of a shoe (paragraph [0028], “the insole cushion 250 may be made of a combination of viscoelastic polyurethane foam, commonly referred to as memory foam, and sorbothane, a viscoelastic polymer”) and would only produce the typical results of providing comfort and support to the foot of the wearer (paragraph [0028], “the viscosity of memory foam allows the material to resist shear stress and strain when under pressure, while the elasticity provides a spring back property to provide support, holding the foot in compression. Together these properties provide comfort through gentle support optimized for a wider variety of foot shapes”).
Therefore, since the use of foam including polyurethane is known in the art for this intended use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Singh et al. such that the first material of the first layer is a foam including polyurethane, especially as Castro is silent in regards to the material type. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 15, Castro teaches all of the limitations of the shoe of Claim 12, as discussed in the rejections above. 
Castro does not teach wherein the second layer is made from at least one of a visco-elastic material or a thermoplastic elastomeric material.
Attention is drawn to Singh et al. which teaches an analogous article of footwear. Singh et al. teaches that visco-elastic material is suitable for forming a second layer of a shoe (paragraph [0034], “shank 120 may be made from a layered blend of polyether copolymer based thermoplastic polyurethane (TPU), sorbothane (Shore 50), and silicone gel (Shore 20), forming a multi-material composite that works to absorb some of the shock,” wherein sorbothane is a visco-elastic material as disclosed in paragraph [0038] of the specification) and would only produce the typical results of reducing shock and impact from heel to toe strike while walking (paragraph [0034], “a multi-material composite that works to absorb some of the shock moving from the feet to hips, thus reducing the impact from heel to toe strike during walking”).
Therefore, since the use of visco-elastic material is known in the art for this intended use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Singh et al. such that the second material of the second layer is a visco-elastic material, especially as Castro is silent in regards to the material type. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 5699627) in view of Polcek (US 7526880) in further view of Pederson (US 2016/0360825).
Regarding Claim 5, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. 
Castro does not teach wherein the first layer of the first material includes antimicrobial properties configured to kill or limit growth or microorganisms passed from a user through the insole and into contact with the first layer.
	Attention is drawn to Pederson, which teaches an analogous article of footwear. Pederson teaches a shoe (21), comprising: an outsole (10), an insole (2) having an insole lining (1), a first layer of a first material (4), and a second layer of a second material (3), the insole lining (1) covering an upper portion of the insole (2) (Fig. 1 shows the insole lining (1) covering a portion of the insole (2)), and wherein the insole lining (1) has a porosity sufficient to allow fluid to pass therethrough (paragraph [0096], “layer 1 is also preferably a porous material and thus allows fresh air to circulate in and out of the insole,” wherein air is considered a fluid as described in paragraph [0047] of the instant specification). Pederson further teaches wherein the first layer of the first material (4) includes antimicrobial properties configured to kill or limit growth or microorganisms passed from a user through the insole and into contact with the first layer (paragraph [0069], “the first layer 4 optionally further comprises odor-controlling and/or antimicrobial additives,” wherein antimicrobial additives would obviously kill or limit grown of microorganisms that come into contact with the first layer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Pederson such that the first layer of the first material includes antimicrobial properties configured to kill or limit growth or microorganisms passed from a user through the insole and into contact with the first layer so that foot and shoe odor is reduced or eliminated (paragraph [0069], “the first layer 4 optionally further comprises odor-controlling and/or antimicrobial additives to prevent foot odors from developing inside of the shoe 21”).
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 5699627) in view of Polcek (US 7526880), and further in view of Peyton (US 2016/0058123).
Regarding Claim 7, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. 
Castro does not teach wherein the mid-board is made of at least one of cellulosic material or carbon fiber.
Attention is drawn to Peyton which teaches an analogous article of footwear. Peyton teaches that cellulosic material or carbon fiber is suitable for forming a mid-board of a shoe (paragraph [0039], “The curved spring plate 26 is also an inextensible and incompressible material, such as a fiber strand-laid composite, including a carbon-fiber composite material… the spring plate 26 may be a laminated wood,” wherein a spring plate is considered as equivalent to a mid-board and wood is a cellulosic material) and would only produce the typical results of providing a rigid mid-board (paragraph [0039], “the curved spring plate is also an inextensible and incompressible material”).
Therefore, since the use of cellulosic material and carbon fiber is known in the art for this intended use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Peyton such that the mid-board is made of a cellulosic material or carbon fiber, especially as Castro is silent in regards to the material type. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 17, Castro teaches all of the limitations of the shoe of Claim 12, as discussed in the rejections above. 
Castro does not teach wherein the mid-board is made from at least one of a cellulosic material or a carbon fiber material.
Attention is drawn to Peyton which teaches an analogous article of footwear. Peyton teaches that a cellulosic material is suitable for forming a mid-board of a shoe (paragraph [0039], “The curved spring plate 26 is also an inextensible and incompressible material, such as a fiber strand-laid composite, including a carbon-fiber composite material... alternatively the spring plate 26 may be a laminated wood,” wherein a spring plate is considered as equivalent to a mid-board and wood is a cellulosic material) and would only produce the typical results of providing a rigid mid-board (paragraph [0039], “the curved spring plate is also an inextensible and incompressible material”).
Therefore, since the use of cellulosic or carbon fiber material is known in the art for this intended use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Peyton such that the mid-board is made of a cellulosic material, especially as Castro is silent in regards to the material type. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (US 5699627) in view of Polcek (US 7526880), and further in view of Southern et al. (US 2017/0143074).
Regarding Claim 6, Castro teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. 
Castro does not teach wherein the mid-board includes one or more indentations.
Attention is drawn to Southern et al. which teaches an analogous article of footwear. Southern et al. teaches a shoe (201), comprising: an outsole (609), an insole (601), a first layer (603) of a first material disposed between the outsole and the insole (fig. 4 shows the first layer being made of a first material and being disposed between the outsole (609) and the insole (601)), a second layer (605) of a second material disposed between the first layer and the outsole (fig. 4 shows the second layer being made of a second material and being disposed between the outsole (609) and the first layer (603)), and a mid-board (301) disposed above the outsole (fig. 4 shows the mid-board disposed above the outsole (609)). Southern further teaches wherein the mid-board (301) includes one or more indentations (413) (fig. 7 shows the indentation (413) of the midboard (301)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castro to include the teachings of Southern et al. such that the midboard includes one or more indentations so as to add strength and rigidity to the midboard (paragraph [0030], “a fluted portion 413 may extend along the length of the arch support 403 to provide strength and rigidity to the modified shoe shank 301”)
Regarding Claim 9, Castro teaches all of the limitations of the shoe of Claim 6, as discussed in the rejections above. Castro does not teach explicitly wherein: at least one indentation from the one or more indentations on the proximal surface of the mid-board is configured to contact a surface of a portion of the second layer and limit a lateral movement of the portion of the second layer relative to the at least one indentation. However, Castro as modified in Claim 6 above has an indentation on the proximal side of the midboard, which would obviously be in contact with the second layer. As the indentation creates an outline that would be in contact with the second layer, when pressure is applied to the layers while in use, the outline of the indentation would obviously function to limit the lateral movement of the portion of the second layer relative to the at least one indentation. 
Regarding Claim 10, Castro teaches all of the limitations of the shoe of Claim 9, as discussed in the rejections above. Castro further teaches wherein the portion of the second-layer (33) is a second portion (fig. 1 shows the area of the second layer (33) above the flexion lines (34) being the second portion) and the second portion is adjacent to a first portion (32) of the first layer (31) that has at least one of a thickness or a density that is different from a remaining portion of the first layer (fig. 1 shows the first portion (32) of the first layer next to a remaining portion of the first layer, the second portion being a through hole and therefore having a thickness of zero, which differs from the thickness of the remaining portion which is greater than zero).
Regarding Claim 11, Castro teaches all of the limitations of the shoe of Claim 6, as discussed in the rejections above. Castro further teaches wherein the mid-board (38) is configured to be molded to an adjoining portion of the second layer (33) (col. ll. discloses “reinforcing core 38 planned according to the same anatomic principles of the other parts of the sole assembly 30,” therefore as the reinforcing core and adjoining second layer (33) are formed according to the same principles, they are obviously configured to be molded to one another).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15, 17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 35 U.S.C. 103 rejection of Claim 1 and 19, Applicant submits that Doerer does not teach a second layer extending over a toe portion of the first layer. Examiner agrees; however, such arguments are moot in view of the new grounds of rejection as set forth above in view of Castro and Polcek.
Regarding the 35 U.S.C. 103 rejection of Claim 12, Applicant submits that Doerer does not teach wherein the second layer is configured to provide restorative forces to correct deformations on the first layer by transitioning a deformed portion of the first layer towards a state prior to the deformation. However, such arguments are moot in view of the new grounds of rejection as set forth above in view of Castro.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zake (US 10271612) teaches a multilayered sole for an article of footwear, the sole having a midboard with an indentation configured to limit movement of the layers and the wearer’s foot when in use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732